Title: From Benjamin Franklin to Cadwallader Colden, 13 February 1750
From: Franklin, Benjamin
To: Colden, Cadwallader


Sir
Philada. Feb. 13. 1749, 50
I receiv’d your very kind Letter relating to my Proposals for the Education of our Youth, and return you the Thanks of the Gentlemen concern’d, for the useful Hints you have favour’d us with. It was long doubtful whether the Academy would be fix’d in the Town or Country; but a Majority of those from whose generous Subscriptions we expected to be able to carry the Scheme into Execution, being strongly for the Town, it was at last fix’d to be there. And we have for the purpose made an advantageous Purchase of the Building which was erected for itinerant Preaching; a House 100 foot long and 70 wide, with a large Lot of Ground, capable of additional Buildings; situate in an airy Part of the Town. It cost I suppose not less than £2000 Building; but we have it for less than half the Money. It is strongly built of Brick; and we are now about dividing it into Rooms for the Academy. The Subscription goes on with great Success; and will not I believe be much short of £5000, besides what we expect from the Proprietors. From our Government we expect nothing. Enclos’d I send you a Copy of our present Constitutions; but we are to have a Charter, and then such of the Constitutions as are found good on Experience will I suppose be enacted into Laws, and others amended, &c.
In this Affair, as well as in other publick Affairs I have been engag’d in, the Labouring Oar has lain and does lay very much upon me, which is one Cause of my not having of late kept up so regular a Correspondence with distant Friends as I should otherways have done; and have thereby been depriv’d of much Pleasure. I assure you with great Sincerity, that I always look’d on the Friendship you honour me with, as one of the Happinesses of my Life; and that I was never acquainted with any part of your Conduct in Publick or private Life, that did not encrease the Esteem and Respect I had for you. This is in Answer to a part of your Letter, in which you are conjecturing at the Cause of the late Interruption of our Correspondence, which I beg you would attribute to any thing, rather than what you mention.
I have no Observations of Jupiter’s Satellites to send you, as I expected I should have. Being my self otherwise engag’d, and not very skilful in those Matters, I depended on our Astronomer Mr. Godfrey, and put the Telescope into his Hands for that purpose: He had a fine Summer for it, but I am inform’d was so continually muddled with Drink, that our Surveyor General, Mr. Scull, who was his Neighbour, could never get him to assist in making the Meridian Line. He is now dead, and your Letter of Directions for making such a Line, which I put into his Hands, is lost. Mr. Scull desires me to write to you for a Repetition of those Directions, and when you have a little Leisure, I shall be oblig’d to you for them: But it will now be Midsummer before we shall have an Opportunity of observing Jupiter again.
I have wrote some additional Papers on Electricity, which I will get copied, and send to you per next Post. They go on much slower in those Discoveries at home, than might be expected.
I am glad you are about enlarging and explaining your Principles of Natural Philosophy: I believe the Work will be well receiv’d by the Learned World. I am, Sir, with great Respect, Your affectionate humble Servant
B Franklin
